

EXHIBIT 10.9


OCCIDENTAL PETROLEUM CORPORATION




December 31, 2019


Western Midstream Holdings, LLC
1201 Lake Robins Drive
The Woodlands, TX 77380


Anadarko Petroleum Corporation
1201 Lake Robins Drive
The Woodlands, TX 77380


Re: Omnibus Agreement


To Whom It May Concern:


Reference is made to that certain Omnibus Agreement, dated as of December 12,
2012, by and among Western Midstream Partners, LP (formerly known as Western Gas
Equity Partners, LP), a Delaware limited partnership (the “MLP”), Western
Midstream Holdings, LLC (formerly known as Western Gas Equity Holdings, LLC), a
Delaware limited liability company (the “General Partner”) and Anadarko
Petroleum Corporation, (“Anadarko”), a Delaware corporation (the “Omnibus
Agreement”). The MLP, the General Partner and Anadarko are each herein referred
to as a “Party” and together, the “Parties.” Unless otherwise noted, capitalized
terms not defined herein will have the meaning set forth in the Omnibus
Agreement.
The Omnibus Agreement governs certain expense reimbursement obligations among
the General Partner, the MLP and certain of their subsidiaries and Anadarko. The
purpose of this letter is to memorialize the agreement among the Parties to
terminate the Omnibus Agreement and release the Parties’ respective obligations
under the Omnibus Agreement. Therefore, in consideration of the mutual benefits
to be hereinafter derived, you agree that you hereby consent to the termination
of the Omnibus Agreement and release each Party’s obligations under the Omnibus
Agreement.
Please indicate your agreement to the foregoing by signing this letter in the
space provided on the following page and returning to our attention. This
consent may be executed and delivered in any number of counterparts and by
electronic transmission, each of which will be deemed an original instrument and
together will constitute for all purposes one agreement.
[Signature Page Follows.]




--------------------------------------------------------------------------------




 
Sincerely,
 
 
 
 
WESTERN MIDSTREAM HOLDINGS, LLC
 
 
 
By:
/s/ Michael P. Ure
 
Name:
Michael P. Ure
 
Title:
President and Chief Executive Officer





AGREED AND ACCEPTED THIS _31_ DAY OF DECEMBER, 2019




WESTERN MIDSTREAM PARTNERS, LP
 
 
 
By:
Western Midstream Holdings, LLC
its general partner
 
 
 
 
By:
/s/ Michael P. Ure
 
Name:
Michael P. Ure
 
Title:
President and Chief Executive Officer
 
 
 
 
 
 
 
 
 
 
ANADARKO PETROLEUM CORPORATION
 
 
 
 
By:
/s/ Nicole E. Clark
 
Name:
Nicole E. Clark
 
Title:
Vice President and Secretary
 





Signature Page to Letter Agreement - Termination of WES Omnibus Agreement

